FILED
                            NOT FOR PUBLICATION
                                                                            OCT 23 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


MICHAEL W. YOUNG SANG,                 )      No. 14-72276
                                       )
             Petitioner,               )      Agency No. A072-910-349
                                       )
             v.                        )      MEMORANDUM*
                                       )
JEFFERSON B. SESSIONS III,             )
Attorney General,                      )
                                       )
             Respondent.               )
                                       )

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 4, 2017**
                               Pasadena, California

Before: FERNANDEZ, RAWLINSON, and N.R. SMITH, Circuit Judges.

      Michael Wayne Young Sang, a native and citizen of Jamaica, petitions for

review of the Board of Immigration Appeals’ (BIA) denial of his application for




      *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
      The panel unanimously finds this case suitable for decision without oral
argument. Fed. R. App. P. 34(a)(2).
deferral of removal under the Convention Against Torture (CAT)1. We deny the

petition.

       Young Sang argues that the BIA’s determination that he was not entitled to

deferral of removal2 is not supported by substantial evidence.3 However, we must

uphold the BIA’s factual findings unless the record compels a contrary conclusion.

See INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1, 112 S. Ct. 812, 815 n.1, 117 L.

Ed. 2d 38 (1992); Del Cid Marroquin v. Lynch, 823 F.3d 933, 937 (9th Cir. 2016)

(per curiam). Young Sang would have to demonstrate “that the evidence he

presented was so compelling that no reasonable factfinder could fail to find” that it

was more likely than not that he would be subjected to torture in Jamaica. Elias-

Zacarias, 502 U.S. at 483–84, 112 S. Ct. at 817; see also Lanza, 389 F.3d at 936.

       We have carefully reviewed the record and we are satisfied that Young Sang

cannot meet that standard. In order to do so he would have to show that the

evidence compelled the determination that it was “more likely than not that he . . .

would be tortured if removed” to Jamaica. See 8 C.F.R. §§ 1208.16(c)(2),


       1
      United Nations Convention Against Torture and Other Cruel, Inhuman or
Degrading Treatment or Punishment, adopted Dec. 10, 1984, S. Treaty Doc. No.
100-20 (1988), 1465 U.N.T.S. 85, implemented at 8 C.F.R. § 1208.18.
       2
           See 8 C.F.R. § 1208.17(a).
       3
           See Lanza v. Ashcroft, 389 F.3d 917, 936 (9th Cir. 2004).

                                            2
1208.17(a); see also Ahmed v. Keisler, 504 F.3d 1183, 1200 (9th Cir. 2007). That

he has not done.

       “Torture is an extreme form of cruel and inhuman treatment . . . .” 8 C.F.R.

§ 1208.18(a)(2). The evidence here does not compel a determination that Young

Sang suffered that degree of harm in the past. See Nuru v. Gonzales, 404 F.3d

1207, 1217 (9th Cir. 2005). He did show that he suffered some physical harm, but

not to a degree bespeaking torture. See e.g., Ahmed, 504 F.3d at 1200–01; Kumar

v. Gonzales, 444 F.3d 1043, 1047–49, 1055–56 (9th Cir. 2006). Nor does the

evidence compel a determination that Young Sang would more likely than not be

tortured in the future. It is not sufficient to show evidence of generalized violence4

and of some police brutality,5 and Young Sang did not establish “that [he] would

face any particular threat of torture.”6 Moreover, while the Jamaican government

may not always be successful in prosecuting perpetrators of violence, that does not

compel a determination that the government consents to or acquiesces in the

violence. See 8 C.F.R. § 1208.18(a)(1); see also Del Cid Marroquin, 823 F.3d at

937.

       Petition DENIED.


       4
      See Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir. 2010) (per
curiam)
       5
           See Lanza, 389 F.3d at 936.
       6
           Dhital v. Mukasey, 532 F.3d 1044, 1051–52 (9th Cir. 2008) (per curiam).

                                            3